 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCENT R. ROBINSON,                              No. 2:19-cv-00453 KJM GGH P
12                       Petitioner,
13           v.                                         ORDER
14    G. GASTELLO,
15                       Respondent.
16

17          Respondent has filed an answer to the petition on Claim 1. Petitioner shall have thirty

18   days from the date of this order to file and serve a reply, if any, to respondent’s answer.

19   IT IS SO ORDERED.

20   Dated: September 4, 2019
                                                 /s/ Gregory G. Hollows
21                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
